NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted April 14, 2010*
                                      Decided April 16, 2010

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

No. 09‐2874

JOHN J. DAVIT,                                    Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 08 C 3725
WILLIAM J. STOGSDILL, JR., et al.,
     Defendants‐Appellees.                        Ruben Castillo,
                                                  Judge.



                                          O R D E R

        An acrimonious divorce in 1998 has spawned this and seven prior lawsuits by John
Davit against parties he sees as connected to his ex‐wife and the divorce proceedings.  See,
e.g., Davit v. Davit, 173 Fed. Appx. 515 (7th Cir. 2006) (unpublished).  This time Davit claims
that his former spouse, her lawyer, a police officer, and the State’s Attorney in DuPage


       *
        The appellees were not served with process in the district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the
appellant’s brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐2874                                                                                Page 2

County, Illinois, conspired to get him convicted on trumped‐up criminal charges.  Davit had
been arrested after scuffling with police on his ex‐wife’s driveway; the officers were
enforcing an order of protection that prohibited Davit from being at the residence.  A state
jury found him guilty of violating an order of protection, 720 ILCS 5/12‐30, and resisting a
peace officer, 720 ILCS 5/31‐1, but the Appellate Court of Illinois reversed the first of these
convictions.  Over a dissent the court reasoned that the order of protection was
unenforceable because, read literally, it forbade Davit from entering the “household of
premises” instead of the “household or premises.”  This windfall from a typo has Davit
claiming that his arrest and prosecution for being on the driveway were part of a malicious
plot to punish him for opposing his ex‐wife in the divorce proceedings, for being a
Democrat (Davit professes certainty that the defendants are all Republicans), and for
exposing “corruption” with his slew of unsuccessful lawsuits.

        The district court screened Davit’s complaint prior to service, see 28 U.S.C.
§ 1915(e)(2)(B); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999), and concluded that it fails to
state a claim.  We agree.  Davit’s claims under 42 U.S.C. § 1983, racketeering laws, see 18
U.S.C. § 1962, and Illinois common law have no plausible basis in fact.  See Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 129 S.Ct. 1937, 1953 (2009); Cooney v.
Rossiter, 583 F. 3d 967, 970‐71 (7th Cir. 2009).  The complaint, like this appeal, is frivolous,
and we now warn Davit that his pursuit of additional frivolous appeals will lead to
sanctions under Federal Rule of Appellate Procedure 38.

                                                                                     AFFIRMED.